UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6554


TYRONE HURT,

                Petitioner – Appellant,

          and

WILLIAM G. TURNER,

                Petitioner,

          v.

UNITED STATES PAROLE COMM.; U. S.      DEPT. OF JUSTICE; UNITED
STATES OF AMERICA,

                Respondents.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:10-cv-02099-RWT; 8:09-cv-01248-RWT)


Submitted:   July 25, 2012                   Decided:   August 16, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Hurt seeks to appeal the district court’s order

dismissing     him   from    this   action    seeking      the    removal   of    a

detainer lodged against another plaintiff, William Turner.                   This

court   may    exercise     jurisdiction     only   over    final    orders,     28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The

order Hurt seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack    of   jurisdiction.      We     dispense   with      oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                       2